Case: 22-30285        Document: 00516571321             Page: 1      Date Filed: 12/08/2022




             United States Court of Appeals
                  for the Fifth Circuit                                         United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                                December 8, 2022
                                        No. 22-30285                                 Lyle W. Cayce
                                                                                          Clerk

   Dirk N. Paulin,

                                                                    Plaintiff—Appellant,

                                            versus

   Alejandro Mayorkas, Secretary, U.S. Department of Homeland
   Security,

                                                                   Defendant—Appellee.


                     Appeal from the United States District Court
                        for the Eastern District of Louisiana
                              USDC No. 2:19-CV-14748


   Before Dennis, Elrod, and Ho, Circuit Judges.
   Per Curiam:*
         In this Title VII retaliation case, Plaintiff Dirk N. Paulin appeals the
   grant of summary judgment for Defendant, arguing the district court abused
   its discretion in allowing Defendant to file successive summary judgment
   motions and erred in finding he could not prove his prima facie case. We
   disagree and accordingly affirm.



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-30285     Document: 00516571321          Page: 2   Date Filed: 12/08/2022




                                   No. 22-30285


                                        I.
          From 2006 to 2019, Dirk Paulin worked in the Federal Emergency
   Management Agency’s (FEMA) Louisiana office in New Orleans. His
   supervisor was Eddie Williams, the Infrastructure Branch Director for the
   office. Paulin filed equal employment opportunity complaints in 2009, 2012,
   and 2013, and Williams admits he was aware of these complaints. Paulin
   litigated his 2013 complaint through June 2017, when the parties reached a
   settlement.
          FEMA employees like Paulin hold two job titles. One is their hired-in
   job title, which determines their grade and pay scales. The other is part of
   FEMA’s Qualification System (FQS), an internal system the agency uses to
   classify its employees.   The FQS title determines “the type of work,
   deployments, and supervisory responsibilities [employees] are assigned on a
   daily basis.” To be promoted, employees complete a “task book” to qualify
   to a new FQS position. Employees are considered qualified in their FQS
   position when they complete a task book that corresponds with that position.
   A task book consists of pre-defined training, job tasks, and experiences that
   must be completed for the employee to advance to the next FQS position and
   be eligible for more complex and supervisory deployments. An employee is
   promoted upon completion of the relevant task book. Once an employee
   becomes qualified for a position after completing the relevant task book, the
   employee can then receive a new task book that corresponds with the next
   most senior FQS position and can become a candidate or trainee for that
   position.
          FEMA restructured FQS in 2017 to unify employees’ hired-in title
   and FQS title. Each employee received a new FQS title. As part of the
   restructuring, FEMA management directed Williams to assign new task
   books and titles to employees under his supervision, including Paulin.




                                        2
Case: 22-30285     Document: 00516571321          Page: 3   Date Filed: 12/08/2022




                                   No. 22-30285


          Prior to the restructuring, Paulin was qualified for the position of
   Public Assistance Coordinator Lead (PAC Lead). And he had an open task
   book for the position of Public Assistance Task Force Leader (TFL). As a
   qualified PAC Lead, Paulin had project specialists reporting to him, and he
   reported to TFLs. In the restructuring, FEMA eliminated the intermediary
   PAC position and instead created the Program Delivery Manager (PDMG),
   which reports directly to TLFs. Under the new model, Williams assigned
   Paulin to the PDMG position as a trainee and opened a PDMG task book
   instead of a TFL task book.
         Paulin believes this reassignment “constructively demoted” him to a
   “non-supervisory position in which he could not even deploy or train in the
   supervisory Task Force Leader position.” Paulin also claims Williams
   retaliated against him for his prior equal employment opportunity complaints
   by not selecting him to deploy to Houston, Texas to assist with recovery
   efforts after Hurricane Harvey. Paulin concedes that his FQS title rendered
   him ineligible for that deployment, but argues he would have been eligible if
   Williams had not failed to open a TFL task book under the new model.
          In November 2017, Paulin filed an equal employment opportunity
   complaint alleging that Williams retaliated against him by demoting him and
   discriminated against him based on sex when Williams selected two women
   to deploy to the Hurricane Harvey recovery efforts instead of him. FEMA
   opened an investigation into the claims. The following August, FEMA
   concluded the investigation and a month later the Department of Homeland
   Security’s Office for Civil Rights and Civil Liberties dismissed Paulin’s
   complaint. This complaint forms the basis for the instant case, which Paulin




                                         3
Case: 22-30285          Document: 00516571321             Page: 4      Date Filed: 12/08/2022




                                          No. 22-30285


   filed in district court in December 2019. 1 After two years of litigation, the
   district court granted summary judgment for Defendant.
          Paulin was “finally able to voluntarily transfer” from the Louisiana
   office to FEMA’s national headquarters in 2019. Paulin maintains that his
   “demoted PDMG title has had a cascading effect on his career advancement
   at FEMA.” Defendant notes that, since transferring to headquarters and
   filing his lawsuit in district court, Paulin filed another complaint against six
   of his new supervisors also alleging retaliation.
                                                II.
          Paulin now presents two main arguments for why the district court
   should be reversed.          He first argues that the district court abused its
   discretion by allowing Defendant to file successive motions for summary
   judgment after altering the scheduling order due to COVID-19. He then
   argues the district court misinterpreted the evidence, law, and summary
   judgment standard when it held he could not prove his prima facie case.
   Upon our review of the record and law, we identify no reversible error in the
   district court’s order.
                                                A.
          The district court granted Defendant’s request to file successive
   motions for summary judgment over Paulin’s objections. Paulin now argues
   the district court abused its discretion by permitting Defendant to file
   motions for summary judgment after the initial dispositive motion deadline
   had passed. He perfunctorily argues that permitting Defendant to file a
   “very late” summary judgment motion because of COVID-19 “was highly
   prejudicial to Paulin.”


          1
              Paulin dropped the sex discrimination claim from his district court complaint.




                                                 4
Case: 22-30285      Document: 00516571321           Page: 5    Date Filed: 12/08/2022




                                     No. 22-30285


          We review district court decisions to extend scheduling order
   deadlines for abuse of discretion. See Springboards to Educ., Inc. v. Houston
   Indep. School Dist., 912 F.3d 805, 819 (5th Cir. 2019). See also Squyres v. Heico
   Cos., LLC, 782 F.3d 224, 236–37 (5th Cir. 2015).
          It is well settled that district courts have broad discretion in
   controlling their own dockets. Edwards v. Cass Cnty., Tex., 919 F.3d 273, 275
   (5th Cir. 1990). And Rule 6(b) grants district courts “broad discretion to
   expand filing deadlines.” Hetzel v. Bethlehem Steel Corp., 50 F.3d 360, 367
   (5th Cir. 1995). Paulin does not even attempt to argue any of the four factors
   relevant to determining whether there was good cause for the district court
   to modify the scheduling order.         See Springboards, 912 F.3d at 819.
   Accordingly, we hold the district court did not abuse its discretion by
   allowing Defendant to file successive motions for summary judgment in light
   of the amended scheduling order resulting from COVID-19 delays.
                                          B.
          Paulin argues the district court erred in granting summary judgment
   by positing various attacks on the district court’s analysis. None succeed.
          We review a district court’s ruling on a summary judgment motion de
   novo. Correa v. Fischer, 982 F.2d 931, 932 (5th Cir. 1993). Summary
   judgment is appropriate when “there is no genuine dispute as to any material
   fact and the movant is entitled to judgment as a matter of law.” Fed. R.
   Civ. P. 56(a).
          Title VII makes it unlawful for an employer to retaliate against an
   employee who “opposed any practice made an unlawful employment
   practice by [Title VII], or because he has made a charge, testified, assisted,
   or participated in any manner in an investigation, proceeding, or hearing
   under [Title VII].” 42 U.S.C. § 2000e-3(a). “To establish a prima facie case
   of retaliation, [Paulin] must establish that: (1) he participated in an activity




                                          5
Case: 22-30285     Document: 00516571321           Page: 6   Date Filed: 12/08/2022




                                    No. 22-30285


   protected by Title VII; (2) his employer took an adverse employment action
   against him; and (3) a causal connection exists between the protected activity
   and the adverse employment action.” McCoy v. City of Shreveport, 492 F.3d
   551, 556–57 (5th Cir. 2007). The district court found that Paulin failed to
   provide sufficient evidence to establish the causal connection element.
          “At the prima facie stage, the standard for satisfying the causation
   element is much less stringent than a ‘but for’ causation standard.” Ackel v.
   Nat’l Commc’n, Inc., 339 F.3d 376, 385 (5th Cir. 2003) (internal quotation
   marks omitted). But Paulin “must produce some evidence of a causal link
   between the protected activity and the adverse employment action.” Id.
   There are two ways to establish causation.
          One, a plaintiff may satisfy the causation element by relying on the
   “close timing between an employee’s protected activity and an adverse
   action against him.” Feist v. La. Dep’t of Just., 730 F.3d 450, 454 (5th Cir.
   2013) (citation and alterations omitted).       In cases where causation is
   established through “mere temporal proximity between an employer’s
   knowledge of protected activity and an adverse employment action,” the
   “temporal proximity must be very close.” Clark Cnty. Sch. v. Breeden, 532
   U.S. 268, 273–74 (2001) (per curiam) (internal quotation marks omitted).
   The examination of the “temporal relationship between the employee’s
   conduct” and the adverse employment action is “highly fact specific.”
   Nowlin v. Resolution Tr. Corp., 33 F.3d 498, 508 (5th Cir. 1994).
          Two, absent a sufficiently close temporal proximity, a plaintiff can
   establish causation if he presents “other evidence of retaliation.” Feist, 730
   F.3d at 454. “Such evidence may include an employment record that does
   not support [the adverse employment action], or an employer’s departure
   from typical policies and procedures.” Id. at 454–55.




                                         6
Case: 22-30285      Document: 00516571321           Page: 7     Date Filed: 12/08/2022




                                     No. 22-30285


          In this case, Paulin attempts to establish the causation element by
   arguing that because he litigated his complaint through settlement in June
   2017—several months after the restructuring—there was sufficient temporal
   proximity between his protected activity and his constructive demotion. But
   there are two problems with this theory: First, we do not presume causation
   from temporal proximity to long-pending matters. Second, the evidence
   Paulin proffers does not establish Williams knew about the settlement.
          The Fifth Circuit has previously recognized that “there is nothing
   inherently ‘suspicious’ about [an employment action] that occurs at least
   several years after protected activity begins” even if the protected activity
   is—as here—on-going. Mayberry v. Vought Aircraft Co., 55 F.3d 1086, 1092
   (5th Cir. 1995) (holding there is no causation where an employee was
   suspended for 13 days after regularly bringing equal employment opportunity
   charges from the mid-1980s to 1992). Indeed, in such cases, “one might
   argue that the ‘timing’ . . . is evidence against retaliation.” Id. See also Clark
   Cnty. Sch. Dist., 532 U.S. at 273 (“[I]f one presumes [the employer] knew
   about [the right-to-sue letter], one must also presume that she (or her
   predecessor) knew almost two years earlier about the protected action (filing
   of the EEOC complaint) that the letter supposedly disclosed. . . . Action taken
   (as here) 20 months later suggests, by itself, no causality at all.”). That is
   especially true when there is an intervening positive employment action
   between the protected activity and the alleged retaliation. See Raggs v. Miss.
   Power & Light Co., 278 F.3d 463, 471 (5th Cir. 2002) (“The seven-year time
   lapse between [the plaintiff’s] claim and his 1996 layoff, and the intervening
   positive evaluation by [his supervisor], undermine any causal connection
   between those two events.”). And here there is evidence that Williams
   allowed Paulin to serve in an acting supervisory position in 2015.




                                           7
Case: 22-30285      Document: 00516571321            Page: 8    Date Filed: 12/08/2022




                                      No. 22-30285


          And in any event, though it is undisputed that Williams knew of the
   complaints, Paulin failed to present evidence Williams was aware of the then-
   forthcoming settlement.
          Paulin tried to proffer untimely-produced emails regarding the
   settlement agreement to establish temporal proximity. The district court,
   however, disregarded these emails under Federal Rule of Civil Procedure 37
   because they were not timely produced even though they fell squarely within
   the scope of Defendant’s discovery requests. As the district court correctly
   noted, “[i]f a party fails to provide information or identify a witness as
   required by [Rule 26], the party is not allowed to use that information or
   witness to supply evidence on a motion, at a hearing, or at a trial, unless the
   failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).
   Simply put, Paulin cannot rely on evidence he inappropriately failed to
   provide to Defendant to establish causation—an essential element of his
   claim. Cf. CQ, Inc. v. TXU Min. Co., LP, 565 F.3d 268, 280 (5th Cir. 2009)
   (noting that at an “advanced stage of the litigation” like summary judgment,
   “permitting . . . new evidence would not have been harmless”).
          The evidence in this case does not permit us to infer causation from
   mere temporal proximity. The evidence before the district court at summary
   judgment suggests that Williams knew of Paulin’s complaints for years and
   not only did not retaliate despite being Paulin’s supervisor the entire time,
   but actually provided Paulin positive employment opportunities.
          Nor is there other sufficient evidence of retaliation. Paulin attempts
   to argue that there was sufficient evidence before the district court to find
   causation absent temporal proximity. But his evidence is little more than his
   own interpretation of how the FQS system should work and his contention
   that he believes he should have received a higher title after the restructuring.
   He also points to Shirley v. Chrysler First, Inc., 970 F.2d 39, 43 (5th Cir. 1992),




                                           8
Case: 22-30285      Document: 00516571321          Page: 9   Date Filed: 12/08/2022




                                    No. 22-30285


   a case where this circuit held there was causation despite the 14-month gap
   between the protected activity and the alleged retaliation because there was
   other evidence of retaliatory motive. In that case, there was evidence that the
   supervisor consistently harassed the employee over her equal employment
   opportunity complaint during its pendency and that—after nine years
   without any issues—her employer complained of problems with her work
   after she filed the complaint. Id. Here there was no such evidence. Paulin
   just assumed (rather than provided evidence) that Williams had a retaliatory
   motive for his reclassification, even though there was deposition testimony
   from Williams explaining his process for reclassifying Paulin and other
   employees as well as testimony from another supervisor corroborating
   Williams’s explanation. And although Paulin provided deposition testimony
   from a prior supervisor—one that had not supervised Paulin since 2009 and
   was not involved in restructuring assignment decisions—who believed
   Paulin could have been given a higher position, that evidence did not create
   any dispute as to whether Williams properly exercised his discretion in
   assigning Paulin. That testimony merely represented a difference in opinion
   and does not support an inference of retaliation. Cf. Vance v. N. Panola Sch.
   Dist., 189 F.3d 470, 470 (5th Cir. 1999) (per curium) (unpublished) (noting
   that an affidavit speculating about the reason the plaintiff was fired from
   someone “not involved in the decision” “simply has no bearing on the
   plaintiff’s termination”).
          Paulin next attacks the summary judgment order by arguing the
   district court erred in failing to consider two of his arguments. Not so.
           First, he claims the district court improperly discounted his
   argument that Williams had no legitimate non-discriminatory reason for
   closing Paulin’s prior TLF task book. Second, he claims that the district
   court erred in failing to consider two comparators he proffered. But Paulin
   did not adequately present either argument before the district court. And so,



                                         9
Case: 22-30285      Document: 00516571321          Page: 10    Date Filed: 12/08/2022




                                    No. 22-30285


   both arguments are forfeited on appeal. See Singleton v. Wulff, 428 U.S. 106,
   120 (1976) (“[A] federal appellate court does not consider an issue not passed
   upon below.”).
          In his reply brief, Paulin points to various portions of the record he
   says show he thoroughly presented these arguments to the district court.
   Having reviewed these citations, we disagree.          It is true that Paulin
   occasionally refers to the closure of his prior task book when discussing the
   facts of the case, but he did not explicitly argue the closure showed Williams
   lacked a legitimate non-discriminatory reason for assigning Paulin as he did.
   Similarly, it is true that in his response to the motion for summary judgment
   Paulin mentions—for the first time—two employees he believes were treated
   more favorably than him.         But to argue that these individuals are
   comparators, Paulin would have needed to argue that they were similarly
   situated to him—something he did not do at the district court. See Lee v.
   Kan. City S. Ry. Co., 574 F.3d 253, 261 (5th Cir. 2009) (noting that, when
   trying to establish a prima facie case by pointing to comparators, the plaintiff
   bears an “initial burden” to show “he had been treated disparately from any
   other similarly situated” employee). For an argument to be preserved for
   appeal, it “must be raised to such a degree that the trial court may rule on
   it,” something that did not happen here. Ray v. Comm’r of Internal Revenue,
   13 F.4th 467, 476 (5th Cir. 2021) (quotation omitted). See also Matter of
   Fairchild Aircraft Corp., 6 F.3d 1119, 1128 (5th Cir. 1993) (“[T]o be
   preserved, an argument must be pressed, and not merely intimated.”)
   (quotation omitted).
                                        ***
          Having identified no reversible error in the district court’s grant of
   summary judgment, we affirm.




                                         10